JUSTICE HUNT, dissenting:
I dissent.
The majority correctly notes that decisions of the Workers’ Compensation Court must be based on substantial credible evidence and yet it makes the assumption that Combs’ future work potential is speculative and unlikely. Such rationale is itself speculative.
The majority states that Combs’ contentions concerning his preinjury earning capacity are undocumented. Combs, however, did present a witness who testified that Combs had worked for him at a rate of $12.69 per hour (Combs asserts this rate would be $16.55 on the current market). Nonetheless, this testimony was ignored by the court when establishing Combs’ loss of earning capacity. As noted in Beck v. Flathead County (1988), 230 Mont. 294, 749 P.2d 527, 45 St.Rep. 215, loss of earning capacity is defined as “a loss of ability to earn in the open labor market.” Certainly, Combs’ injury has significantly reduced his ability to earn.
The majority refused to consider the factors set forth in Beck, 749 P.2d 527, including age, occupational skills, education, previous health, remaining number of productive years and degree of physical or mental impairment when arriving at the loss of earning capacity amount. Even if the court properly calculated the differences between Combs’ pre-injury and post-injury wages, the difference is but one factor to consider among many. See, Beck, 749 P.2d at 529.
I would reverse for a recalculation of Combs’ pre-injury earning capacity.
JUSTICE SHEEHY concurs in the foregoing dissent of JUSTICE HUNT.